DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-8 and 10 are pending.
Claims 2 and 9 are cancelled.

Drawings
The drawings are objected to because Fig. 22 is a photograph and/or includes shading.  Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications unless the photographs are the only practicable medium for illustrating the claimed invention.  The use of shading may be used if it aids in understanding the invention AND if it does not reduce legibility.  Such shading is preferred in the case of parts shown in perspective, but NOT for cross sections.  See MPEP § 608.02.  In the instant case, legibility is greatly reduced.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, claim 1 recites, “body,” “bolt insertion hole,” “button,” “the body,” “button installation hole,” “the body,” “spring,” “the body,” and “the button” in lines 11-14.  These features are previously introduced, using the same language, with respect to the main body dowel.  These features as claimed pertain to the cap dowel.  However, because the same language is used, it is unclear as to which each of these features refers to.  For the purposes of this examining, this language will be interpreted as referring to “cap dowel body,” “cap dowel bolt insertion hole,” “cap dowel button,” “the cap dowel body,” “cap dowel button installation hole,” “cap dowel the body,” “cap dowel spring,” “cap dowel the body,” and “cap dowel the button.”
It is noted that claims 3-8 and 10 make reference to these features as well.  For brevity, each instance need not be explicitly listed herein.  Any remarks are amendments regarding the above need also be addressed with respect to these claims.
In addition, claim 1 recites, “the buttons” and “the bolt insertion holes” in the last clause.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “the button of the main body dowel and the button of the cap dowel” and “the bolt insertion hole of the main body dowel and the bolt insertion hole of the cap dowel” and will be interpreted as such, pending remarks or amendments to the first rejection above.  
Re claim 3, claim 3 recites, “the bodies,” “the bolt insertion holes,” “the buttons,” the bolt through holes” throughout.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “the body of the main body dowel and the body of the cap dowel,” “the bolt insertion hole of the main body dowel and the bolt insertion hole of the cap dowel,” “the button of the main body dowel and the button of the cap dowel” and “the bolt through hole of the button of the main body dowel and the bolt through hole of the body of the cap dowel” and will be interpreted as such, pending remarks or amendments to the first rejection above.  
In addition, claim 3 recites, “long hole” throughout which is a relative term which renders the claim indefinite. The term “long” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What is long to one of ordinary skill may not be to another, and thus, the scope of the claim is unclear.  For the purposes of this examination, this language will be interpreted as “hole.”
Re claim 4, claim 4 recites, “the bolt through holes.”  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “the bolt through hole of the button of the main body dowel and the bolt through hole of the body of the cap dowel” and will be interpreted as such, pending remarks or amendments to the first rejection above.  
Re claim 6, claim 6 recites, “the springs” and “the buttons.”  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “the spring of the main body dowel and the spring of the cap dowel” and “the button of the main body dowel and the button of the cap dowel” and will be interpreted as such, pending remarks or amendments to the first rejection above.  
Re claim 7, claim 7 recites, “the bolts.”  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “bolts” and will be interpreted as such, pending remarks or amendments to the first rejection above.  
Re claim 8, claim 8 recites, “the buttons,” “the main body dowels,” “the bolts,” “the main body dowels,” “the bolts,” “the buttons,” “the cap dowels,” “the cap dowels,” and “the bolts.”  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to b) pressing each button (11) of each main body dowel (10) and fastening each bolt (40) to each main body dowel (10); c) inserting each bolt (40) into holes of a panel (500); and d) pressing each button (31) of each cap dowel (30) and fastening each cap dowel (30) to each bolt (40),” pending remarks or amendments to the first rejection above.  
Claims 5 and 10 are rejected as being dependent on a rejected claim.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 3-8 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635